DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed February 4, 2020.  Applicant’s February 4th amendment amended independent claims 1 and 11 and canceled claims 3-6, 9, 13-15, 19, 21-84, 87, and 88. Currently Claims 1, 2, 7, 8, 10-12, 16-18, 20, 85, and 86 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.


Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1, 11, 87 and 88 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
The 35 U.S112(b) rejections of claims 1, 2, 6-8, 10-14, 16-18 and 85-88 in the previous office actin is withdrawn in response to Applicant’s amendments to the claims.
	Applicant's amendment necessitated the new grounds of rejection presented herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 7-12, 16-18, 20, 85, and 86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Recommending an Agricultural Harvest Dated Based on Shipping Date a Shipper Specified Sustainability Rating.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 7, 8, 10-12, 16-18, 20, 85, and 86 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1 and 11, the claims are directed to the abstract idea of recommending a harvest date for an agricultural product. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, recommending a harvest date for an agricultural product (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to recommending a harvest date for an agricultural product based on a shipment request comprising a shipping date a shipper specified sustainability rating, wherein recommending a harvest date is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “providing”, “inputting”, “storing”, “providing access”, “receiving”, “confirming” and “generating” recite functions of the harvest date recommendation are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims and 11 appears to be recommend a date to harvest an agricultural product based on a desired ship date and sustainability rating.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of sales activities and commercial interactions.  The exceptions are the product producer (who is a person), shipper (who is a person) and additional limitations of generic computer elements: storage device (Claim 1) and communication network Alice, 573 U.S. 

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of confirming a request and generating a recommended harvest date all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a storage device (Claim 1) and communication network (Claim 1, 11) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of providing access to storage device adapted to receive input data, inputting said data into the data storage device, storing the data, providing access to at least a portion of the data, and receiving a shipment request are directed to insignificant pre-solution activity (i.e. data gathering).  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited – Yes – mental process).
The claims do not integrate the abstract idea into a practical application.  The storage device (Claim 1) and communication network (Claim 1, 11) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The 
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept.  For the receiving, storing and obtaining steps that were considered extra-solution activity, this has been re-evaluated and determined to be well-understood, routine, conventional activity in the field. Applications specification does not provide any indication that the computer/processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is ineligible (Provide Inventive Concept – No).
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2, 7, 8, 10, 12, 16-18, 20, 85, and 86, the claims are directed to the abstract idea of demand tracking and merely further limit the abstract idea claimed in independent claims 1 and 11.  
Claims 2 and 12 further limit the abstract idea by sending or receiving of collected or stored data (insignificant post-solution activity).  Claim 7 further limits the abstract idea by inputting contemporaneous inputs over time (insignificant pre-solution activity).  Claims 8 and 18 further limit the abstract idea by collection selected agricultural information through a computerized interview process (insignificant pre-solution activity).  Claims 10 and 20 further limit the abstract idea by allowing access to the information storage device (insignificant post-solution activity).  Claim 16 further limits the abstract idea by accessing and predictive at least one measurement (a more detailed abstract idea remains an abstract idea).  Claims 85 and 86 further limit the abstract idea by assigning a product sustainability rating (a more detailed abstract idea remains an abstract idea).
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.




 







2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, 10-12, 16-18, 20, 85, and 86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Claims 1 and 11, the claims newly recite “receive, via the open communication network, a shipment request for the agricultural product comprising a shipment data and a shipper-specific sustainability rating” and “confirm a request from an agricultural product producer product to fulfill the shipment request based at least in part on the shipper-specified sustainability rating”, wherein the phrase shipment request appears nowhere in applicant’s disclosure. Further there is no disclosure of receiving a shipment request much alone receiving via a network a shipment request for a product comprising a shipment data and a shipper-specific sustainability rating as newly claimed.  
Specification Paragraph 62 discloses shipping by various transportation modes, delayed shipment conditions, treating crops before/after shipment, however there is no disclosure of the newly claimed shipment request.   Similarly Specification Paragraph 64 discloses that a pedigree is useful when importing 
Additionally the phrases confirm or confirming are only recited in Specification Paragraph 68 in reference “to a tool for establishing and/or confirming the agricultural pedigree of the agricultural product”.  Accordingly there is no evidence to show that the inventor had possession of at least the newly claimed step of “confirm a request from an agricultural product producer product to fulfill the shipment request based at least in part on the shipper-specified sustainability rating” nor it is clear who or what entity is performing the confirm step.
It is noted that parent application no. 13/500237 discloses at a very high level enabling a retailer/distributer to review and filter bids from shippers wherein the shipment data includes a certain requirements specified by shipper including a sustainability rating (Klavins, U.S. Patent Publication No 2013/0185104  Paragraphs 115, 116).  These paragraphs, like the remainder of the parent application fails to disclose “receive, via the open communication network, a shipment request for the agricultural product comprising a shipment data and a shipper-specific sustainability rating” and “confirm a request from an agricultural product producer product to fulfill the shipment request based at least in part on the shipper-specified sustainability rating” as claimed.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose “receive, via the open communication network, a shipment 

Regarding independent claims 1 and 11, the claims recite “generate a recommended harvest date for the agricultural product producer based on the shipment date” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least the first/second models, a machine learning algorithm or labeling training data as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
Initially it is noted that the phrases harvest date or recommended harvest date or recommended date appear nowhere in Applicant’s disclosure.
The phrase recommendation appears only in Specification Paragraph 11 “Also included is information relation to the agricultural product’s shelf life or other storage or use by dates, directions, recommendations or procedures.  This paragraph, like the remainder of applicant’s disclosure fails to discuss at any level generating, determining, or calculating any harvest date whatsoever much alone generating a recommended harvest date for a product based on a received shipment date from a shipper as claimed.  
Specification Paragraph 57 discloses that a "harvest section data storing information about when the crop was harvested, actual yields, etc.” wherein the paragraph fails disclose generating, determining, or calculating any harvest date whatsoever much alone generating a recommended harvest date for a product based on a received shipment date from a shipper as claimed
Specification Paragraph 89 discloses bar coding crops during the harvest and transportation in order to carry pedigree information to the end consumer.  

Specification Paragraph 118 recites "Upon consummation of the sale, this farmer knows that in order for the agricultural product to reach the vessel at its optimum time, given that the agricultural product has a long transit time upon embarking from port, the farmer should harvest the crop 12 days before the vessel’s scheduled departure, in this way, the farmer and the shipper communicate via device 2 for a just in time harvesting to shipment relationship."  At best this paragraphs discloses that a human farmer may determine a best time to harvest, however the paragraph fails to disclose a specific method, algorithm, approach, mechanism or the like for  paragraph like the “generate a recommended harvest date for the agricultural product producer based on the shipment date” as claimed.
Further Specification Paragraphs 118, 120 and 123 tangentially disclose the generic idea of just in time harvesting to shipment relationship – however these paragraphs, like the remainder of Applicant’s disclosure fails to provide support to show possession of generating, determining, or calculating any harvest date whatsoever much alone generating a recommended harvest date for an product based on a received shipment date from a shipper as claimed.  

It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generate a recommended harvest date for the agricultural product producer based on the shipment date” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to determine/calculate any harvest date, HOW to recommend a harvest date based on a shipment request/date).
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “generate a recommended harvest date for the agricultural product producer based on the shipment date” as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thakur, Operational techniques for implementing traceability in bulk product supply chains (2010) in view of Curkendall et al., U.S. Patent No. 6995675, in view of Vasko U.S. Patent Publication No. 20120221372, in view of Johnson, U.S. Patent Publication No. 20160026940 and further in view of Rothley et al., U.S. Patent No. 20130132233.

Regarding Claims 1 and 11, Thakur discloses a system and method comprising:
Providing an open communication network accessible information data storage device adapted to receive input data relating to at least ONE of an agricultural product’s production OR harvesting OR distribution OR processing OR consumption for at least one source (Section  5.3,  Pages 12-13; Section  5, Pages 31-32);


Inputting the data into the information storage device, wherein an inputting method comprises at least ONE of a manual process (manually) OR an automatic process (automatically) OR a computerized interview process, wherein the user of the user is at least an agricultural product producer OR shipper (Paragraph 3, Page 56); 
Storing the data (Last Paragraph, Page 49; Section 3.2, Pages 53, 54; Pages 60- 62, Figures 2-4; Pages 65-66, Tables 1-3; Paragraph 2, Page 121); and 
Providing access to at least a portion of the data and displaying the user definable dashboard results and parameters via the open communication network (Abstract,  Page 1; Paragraphs 2, 4, Numbers 1-4, Page 49; Section  3.2, Pages 53, 54; Paragraph  2, Page 56; Figures 5-7; Paragraph 2, Page 121); 

Thakur does not disclose scannable tracking means as claimed.

Curkendall et al., from the same field of endeavor of agricultural management (Abstract), discloses a system and method comprising:
Providing an open communication network to receive input data (Figures 4-6A, 9, 10) relating to at least ONE of an agricultural products (title; Figures 7, 8) production OR harvesting OR distribution OR processing OR consumption for at least one source (Columns 11, 12; Figures 51-58);
Inputting the data into the information storage device, wherein an inputting method comprises at least ONE of a manual process (manually) OR an automatic process (automatically) OR a computerized interview process, wherein the user is at least an agricultural product producer OR shipper (Column 18, Lines 5-13; Column 23, Lines 7-10; Column 25, Lines 59-65; Column 29, Lines 40-50; Column 30, Lines 32-45; Column 40, Lines 17-25, 49-54, Column 45, Lines 15-25; Figures 2, 13, 32; Figure 13, Element 400); 
Providing access to at least a portion of the data and displaying the user definable dashboard results and parameters via the open communication network in response to a scannable tracking means 

	It would have been obvious to one skilled in the art that the system and method as disclosed by Thakur would have benefited from providing access to data in response to a scannable tracking (e.g. barcodes) to input data in view of the disclosure of Curkendall et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the utilization/display of user defined dashboards (reports) is old and very well-known Thakur does not disclose a user-definable dashboard as claimed.

Vasko, from the same filed of endeavor of business management, discloses a system and method further comprising:  setting up a user definable dashboard or results and parameters as a result of a computerized interview process (e.g. wizard; Figure 12, Paragraphs 160, 167).

It would have been obvious to one skilled in the art that the system and method as disclosed by Thakur and Curkendall et al. would have benefited from setting up via a computerized interview process as customized/user-defined dashboard in view of the disclosure of Vasko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Johnson, from the same field of endeavor of agricultural management, discloses a system and method

Inputting the data into the information storage device, wherein an inputting method comprises at least ONE of a manual process (manually) OR an automatic process (automatically) OR a computerized interview process (Figure 1, Elements 125, 140, 115, 120, 105; Figure 4A, Element 405; Paragraphs 2, 16, 17), wherein a user definable dashboard (data, report, spreadsheet, table, GUI, etc.) of result and parameters is setup via the computerized interview process (Figures 14-19) and wherein the user of the user definable dashboard is at least an agricultural product producer OR shipper (Abstract);
Storing the data (Figure 1, Element 120; Figure 2);
Providing access to at least a portion of the data and displaying the user definable dashboard results and parameters via the open communication (Figures 14-19);
Receiving via the open communication network a shipment request for the agricultural product, the shipment request comprising a shipment date (Figures 9, 11; Paragraphs 10, 39, 50, 57, 86);
Confirming a request from the agricultural product producer of the agricultural product to fulfill the shipment request (contractual obligation; Paragraphs 55, 61, 102;
Generating a recommended harvest date for the agricultural product producer based on the shipment date (Paragraph 102; Figure 19).

It would have been obvious to one skilled in the art that the system and method as disclosed by Thakur would have benefited from generating a harvest date based on a received shipment date in view of the disclosure of Johnson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Rothley et al., from the same field of endeavor of transportation management, discloses a system and method comprising:
Receiving via the open communication network a shipment request for a product, the shipment request comprising a shipper-specified sustainability rating (Paragraphs 14, 47, 48);
Confirming a request from the agricultural product producer of the agricultural product to fulfill the shipment request based at least in part on the shipper-specified sustainability rating (Paragraphs 14, 15, 30, 34; Figure 2, Elements 220, 222).

It would have been obvious to one skilled in the art that the system and method as disclosed by Thakur would have benefited from shipping a product based on a shipment sustainability rating in view of the disclosure of Rothley et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2 and 12 Thakur discloses a system and method further comprising the step of coordinating/orchestrating (organizing, planning, etc.) at least the production, harvesting and distribution (Tables 9-12, Pages 118-120) of the agricultural  product  via the open  communication  network  (Section  5.3, Pages 12-13; Section 5, Pages  31-32).



Claims 7, 8, 10, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thakur, Operational techniques for implementing traceability in bulk product supply chains (2010) in view of  Curkendall et al., U.S. Patent No. 6995675, in view of Vasko U.S. Patent Publication No. 20120221372 in view of Johnson, U.S. Patent Publication No. 20160026940 and further in view of Rothley et al., U.S. Patent No. 20130132233 as applied to the claims above and further in view of ldentityPreserved.com (systems/methods, herein after IP) as evidenced by at least the following references:
Olson, Tracking seed to shelf (2000), herein after reference A;
ldentityPreserved.com Web Pages (2000-2001 ), herein after reference B.

Regarding Claims 7 and 17, Thakur does not disclose one or more contemporaneous inputs over time as claimed.

ldentityPreserved.com (IP), from the same field of endeavor of agricultural pedigrees, discloses a system and method comprising: inputting data into the information storage device including inputting one or more contemporaneous inputs over time (e.g. real-time updates) through at least the production (e.g. planted date, production date, treatment and handling; reference B: Pages 2, 5, 12), harvesting (reference B: e.g. harvest date, Page 12), distribution (logistics, shipment, handling, etc.; reference B: e.g. delivery date/person; Pages 5 and 12) and processing of the agricultural product (e.g. production date, treatment and handling, reference B: Pages 2, 5, 12).
More generally ldentityPreserved.com, from the same field of endeavor of agricultural pedigrees, discloses a system and method comprising:
A tool for establishing a pedigree of an agricultural product (see below);
Utilizing data within an information storage device for at least real-time decision making (reference B:  Page 2, Bullet 4)
More generally ldentityPreserved.com discloses a system and method comprising:

Inputting the data into the storage device (e.g. IPTrack, CropTouch, pedigree, history; reference B: Input Choices - Page 2; Paragraphs 1, 3-6, Page 5; Last Paragraph, Page 12)
Storing the data (reference B: Paragraphs 1, 3-6, Page 5; Last Paragraph, Page 12; Page 17); and
Providing access to at least a portion of the data via the open communication network (e.g. Internet, IPTrack, IPAudit, etc.) to provide the ability to track the agriculture from starting materials to end uses (reference B:  Pages 2, 5, 12);
Establishing the agricultural pedigree of the product providing a record of the inputs, treatments and processes on or given to the product in at least production (growth) and distribution (e.g. planted date, production date, treatment and handling; reference B: Pages 2, 5, 12) and configured to be used as at least one of a real-time decision making tool (reference B: Page 2, Bullet 4) OR a predictive modeling tool.
Page 5 - Press Release - Identity Preservation Software System Introduced by ldentityPreserved.com (emphasis added)
"IP Track provides the "golden thread" of traceability from farm field to consumer's plate that so many identity preserved marketers are seeking. It offers a standard framework for crop producers and independent field auditors to report the status of identity preserved production. It also uses the Internet to give all authorized partners access to all current information from any location.
IP Track lets contractors create and post protocol requirements for a particular identity preserved contract. During the growing season, participating producers then use IP Track to record crop progress and protocol compliance. In the same way, independent auditors use IP Track to record protocol fulfillment observations.
IP Track also automatically records and maintains a "pedigree" for each identity preserved product it tracks, including how a product is managed and when and where it gets transferred from one location to another. In this way, IP Track's exclusive Pedigree Report can provide a buyer with complete source and management information about the products they buy.
accept input from a range of devices including, IdentityPreserved.com's own CropTouch system, handheld computers, voice recordings and even paper forms. IP Track also supports many languages. Each user views information in the language of their choice, with translations seamlessly provided to other users.
Page 2 IP Track  (emphasis added)
IP Track is an online application that centralizes IP information.  It  is the  centerpiece  of  IdentityPreserved.com  -  a  flexible  and  powerful  hub   for  IP coordination,  integrating data from  many sources and  dispersing  it to  widespread    users. IP Track customizes information based on a user's profile, easing verification and streamlining operations.   Access is secure, with information visible only to authorized users. 
By connecting participants and coordinating the tasks they perform, IP Track helps implement IP processes and maximize IP value.
Protocols
Protocols are the road map of an  IP system.  IP Track boasts a flexible protocol development and monitoring system, enabling protocols to be easily implemented for virtually all types of crops and  livestock.
build protocols that help ensure proper production and   handling
demonstrate  compliance  via  any accepted input method
unify communication  between  contractors.  auditors.  inspectors  and producers
track  progress in  real time, from anywhere  in the  world

Pedigree
Every product in an IP  system  has a pedigree, denoting  its individual characteristics  and
history.
IP Track acts as an effective mechanism for generating and organizing pedigree information.  Products may be tracked according to:
inherited attributes
tested characteristics
treatment during production and handling
degree  of  identity preservation
Input Choices
Identity preservation is a diverse endeavor requiring flexible methods for collecting data. IP Track integrates data  from  multiple  sources, including:
handwritten forms
Pocket Track
data import from other systems
graphics,  maps, certificates
online entry  via Internet
IP also discloses a system and method further comprising coordinating (supporting, facilitating, assisting, planning, etc.) at least the production (growing), harvestings and distribution (logistics, transportation) of the agricultural product via the communication network (e.g. real-time decision making, tracking, auditing, etc.; reference B: Page 2; Paragraphs 2, 3-5, Page 5; Last Paragraph, Page 7).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by Thakur would have benefited from receiving contemporaneous input in view of the disclosure of IP.com, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 8 and 18, Thakur does not disclose a computerized interview process as claimed.
	
IP discloses a system and method wherein the step of inputting the data into the information storage device includes collected selected agricultural information of an agricultural pedigree for the agricultural product through a computerized interview (questionnaire, forms, survey, etc.) process (e.g. GroupTouch, IPTouch, etc.; reference A: Column 3, Page 20; reference B: Input Choices, Page 2; Pages 5, 16).

Regarding Claims 10 and 20, Thakur discloses a system and method further comprising allowing access to the information storage device to at least ONE of an agricultural producer OR harvester OR packager OR transporter OR distributor OR consumer, and communication between at least two of the 

IP also discloses a system and method further comprising allowing access to the information storage device to at least ONE of an agricultural producer OR harvester OR packager OR transporter OR distributor OR consumer, and communication between at least two of the agricultural producer OR harvester OR packager OR transporter OR distributor OR consumer (reference B: Pages 2, 5, 12).




Claims 13, 85 and 86 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thakur, Operational techniques for implementing traceability in bulk product supply chains (2010) in view of Curkendall et al., U.S. Patent No. 6995675, in view of Vasko U.S. Patent Publication No. 20120221372 in view of Johnson, U.S. Patent Publication No. 20160026940 and further in view of Rothley et al., U.S. Patent No. 20130132233 as applied to the claims above and further in view of Yakovieva et al., Sustainable Benchmarking of Food Supply Chains (2009).

Regarding Claims 13, 85, and 86, Thakur does not disclose evaluating sustainability of the agricultural product as claimed.

Yakovieva et al., in an analogous art of food supply chain management (Last Paragraph, Page 11; Paragraph 1, Page 17), discloses a system and method further comprising evaluating a sustainability measurement (index, score, benchmark, etc.) for an agricultural product according to predefined sustainability parameters (dimensions, indicators, factors, etc.; Paragraphs 3-4, Page 6; Last Paragraph, Page 8; Tables 1, 2) and assigning it (the agricultural product) a sustainability rating (index, score, ranking, indicator, etc.) based upon a sustainability scale (Paragraph 1, Page 1O; Paragraphs 2- 3, Page 14; Paragraphs 1, 4, Page 18; Tables 3, 4, 7-9).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by the combination of Thakur and IP would have benefited from the well-known and established practice of assessing the sustainability of food supply chains (see previously cited references supporting this old and well-known fact) including but not limited to assigning the agricultural product a sustainability rating based on a scale using principles of ecology and the study of relationships between organisms and their environment in view of the disclosure of Yakovieva et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thakur, Operational techniques for implementing traceability in bulk product supply chains (2010) in view of Curkendall et al., U.S. Patent No. 6995675, in view of Vasko U.S. Patent Publication No. 20120221372 in view of Johnson, U.S. Patent Publication No. 20160026940 and further in view of Rothley et al., U.S. Patent No. 20130132233 as applied to the claims above and further in view of Hames et al., U.S.  Patent No. 8,489,340.

Regarding Claim 16, Thakur does not disclose predicting a sustainability measurement as claimed.

Hames et al., in analogous art of supply chain management (Column 29, Lines 5- 35), discloses a system and method comprising accessing and predicting at least one measurement of agricultural product including a sustainability measurement (Column 29, Lines 38-62) wherein the sustainability measurement uses principles of ecology and the study of relationships between organisms (Column 29, Lines 38-68; Column 30, Lines 1-21).

It would have been obvious to one skilled in the art at the time of the invention that the system and method as taught by of Thakur and IP would have benefited from predicting a sustainability measurement of an agricultural product in view of the disclosure of Hames et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623